DETAILED ACTION
This correspondence is in response to the communications received March 23, 2022.  Claims 1-20 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claim 18 is objected to because of the following informalities:  The recitation, “the third multi-bridge channel structure surrounded by the third second gate structure”, appears to be a typographical error.  In claim 11, the gate that is associated with the third channel structure is stated to be the third gate structure.  Therefore, for examination purposes, the “third second gate structure” will be assumed to be the “  Appropriate correction is required.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image1.png
    709
    775
    media_image1.png
    Greyscale


Regarding claim 1, Applicant discloses in Figs. 3 and 10, a semiconductor device, comprising:

first to third multi-bridge channel structures (of the multi-bridge channel structures, the first is MBCS1, the second is MBCS3, and the third is MBCS4) arranged in a second direction (they extend primarily in the Y direction, ¶ 0053) and sequentially spaced apart from one another in a first direction (noted MBCSx are spaced apart from X direction, ¶ 0051) that is substantially perpendicular to the second direction (Y and X direction are perpendicular in relationship to each other); 

a first gate structure (GS2) arranged in the first direction (GS2 extends mainly in the X direction), the first gate structure surrounding the first multi-bridge channel structure (GS2 crosses and envelops MBCS1 between S3 and D3); 

a first source and drain region (S3 and D3) located in the first multi-bridge channel structure (in MBCS1) on respective sides of the first gate structure (S3 and D3 on either side of GS2 in MBCS1);

a second gate structure (GS3) arranged in the first direction (predominantly in the X direction) and spaced apart from the first gate structure in the first direction (GS3 is spaced apart from GS2 in the X direction), the second gate structure surrounding the second (GS3 crosses and envelops MBCS3 between S4 and D4) and third multi-bridge channel structures (GS3 crosses and envelops MBCS4 between S5 and D5); 

second and third source and drain regions (second source and drain regions being S4/D4 and the third source and drain regions being S5/D5) located in the second (S4/D4 are located in MBCS3) and third multi-bridge channel structures (S5/D5 are located in MBCS4) on respective sides of the second gate structure (S4/D4 and S5/D5 straddle either side of GS3);

a third gate structure (GS4) spaced apart from the second gate structure in the second direction (GS4 is spaced apart from GS3 in the Y direction) and spaced apart from the first gate structure in the first direction (GS4 is spaced apart from GS2 in both the X and Y directions), the third gate structure surrounding the third multi-bridge channel structure (GS4 crosses and envelops MBCS4 between S6 and D6);

a fourth source (S6) and drain (D6) region located in the third multi-bridge channel structure (MBCS4) on respective sides of the third gate structure (S6/D6 on either side of GS4 in MBCS4);

    PNG
    media_image2.png
    746
    783
    media_image2.png
    Greyscale

wherein the first to third multi-bridge channel structures (MBCS1, MBCS3, MBCS4) are surrounded with the first to third gate structures (GS2, GS3 and GS4), respectively, and each of the first to third multi-bridge channel structures comprises a plurality of nano-bridges serving as channels (MBCc, MBCa, MBCb have channels 112-118, 114-120 and 122/124), the plurality of nano-bridges stacked apart from one another in a third direction (vertical, Z direction) that is substantially perpendicular to a plane defined by the first direction and the second direction (Z direction is perpendicular to the X/Y plane), and

at least one of the first to third multi-bridge channel structures respectively surrounded by the first to third gate structures comprises a different number of nano-bridges from the other multi-bridge channel structures (as to be seen in Fig. 10, each number of groupings of nano-bridges in MBCc, MBCa, MBCb are different from each other). 

Regarding claim 11, the Applicant discloses in Figs. 3 and 10, a semiconductor device, comprising:

first to third multi-bridge channel structures (of the multi-bridge channel structures, the first is MBCS1, the second is MBCS2, and the third is MBCS4) arranged in a second direction (Y direction) and sequentially spaced apart from one another in a first direction (X direction) that is substantially perpendicular to the second direction (X is perpendicular to Y direction);

a first gate structure (GS2) arranged in the first direction (X direction), the first gate structure surrounding the first multi-bridge channel structure (GS2 crosses and envelops upper portion of MBCS1 between S3 and D3);

a first source and drain region located in the first multi-bridge channel structure on respective sides of the first gate structure (source S3 and drain D3 in MBCS1 on either side of GS2);

a second gate structure (GS1) arranged in the first direction (GS1 extending X direction) and spaced apart from the first gate structure in the second direction (GS1 is separated from GS2 in the Y direction), the second gate structure surrounding the first and second multi-bridge channel structures (GS1 crosses and envelops lower portion of MBCS1 and MBCS2);

second and third source and drain regions located in the first and second multi-bridge channel structures on respective sides of the second gate structure (second source and drain are the S1/D1 and the third source and drain are the S2/D2, both on either side of GS1);

a third gate structure (GS3) spaced apart from the first gate structure (GS2) in the first direction (GS3 and GS2 are spaced apart from each other in the X direction) and spaced apart from the second gate structure in the second direction (GS3 is spaced apart from GS1 in the Y direction), the third gate structure surrounding the third multi-bridge channel structure (GS3 crosses and envelops MBCS4);

a fourth source and drain region located in the third multi-bridge channel structure on respective sides of the third gate structure (the fourth source and drain are S5/D5 in MBCS4 and on either sides of GS3);

wherein the first to third multi-bridge channel structures (MBCS1, MBCS2, MBCS4) are surrounded with the first to third gate structures (GS2, GS1 and GS3), respectively, and each of the first to third multi-bridge channel structures (MBCS1, MBCS2, MBCS4) comprises a plurality of nano-bridges (MBCc, MBCa, MBCb have channels 112-118, 114-120 and 122/124) serving as channels, the plurality of nano-bridges stacked apart from one another in a third direction (vertical, Z direction) that is substantially perpendicular to a plane defined by the first direction and the second direction (Z direction is perpendicular to the X/Y plane), and

at least one of the first to third multi-bridge channel structures respectively surrounded by the first to third gate structures comprises a different number of nano-bridges from the other multi-bridge channel structures (as to be seen in Fig. 10, each number of groupings of nano-bridges in MBCc, MBCa, MBCb are different from each other). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rotondaro (US 8,384,138) in view of Thomas et al. (US 8,502,318) in view of Bauer (US 2008/0212392).

    PNG
    media_image3.png
    452
    840
    media_image3.png
    Greyscale

Regarding claim 1, the prior art of Rotondaro discloses in Fig. 2B (lower half, shown above and annotated by the Examiner), a semiconductor device (see at least second and third paragraphs of the “SUMMARY OF THE INVENTION”), comprising:

first to third channel structures (“NMOS active regions 246 and PMOS active regions 247”, col. 5, line 36, where Examiner annotated Fig. 2B, above, has the equivalent channel structures identified “first channel structure” is 1CS, “second channel structure” is 2CS, “third channel structure” is 3CS) arranged in a second direction (the major dimension of 1CS, 2CS, 3CS is the relative vertical dimension, the Y direction) and sequentially spaced apart from one another in a first direction that is substantially perpendicular to the second direction (in the horizontal direction or X direction, the noted 1CS, 2CS, 3CS are shown in sequence and spaced apart from each other in the horizontal/X direction);

a first gate structure (1GS) arranged in the first direction (main dimension of 1GS extends in the horizontal/X direction), the first gate structure covering the first channel structure (1GS crosses and covers 1CS);

a second gate structure (2GS) arranged in the first direction (major dimension extending in the horizontal/X direction) and spaced apart from the first gate structure in the first direction (1GS and 2GS are spaced apart from each other in the horizontal/X direction), the second gate structure covering the second and third channel structures (2GS covers both 2CS and 3CS);

a third gate structure (3GS) spaced apart from the second gate (2GS) structure in the second direction (3GS and 2GS are spaced apart from each other in the vertical/Y direction) and spaced apart from the first gate structure in the first direction (3GS is spaced apart from 1GS in at least the horizontal/X direction), the third gate structure covering the third channel structure (3GS covers 3CS);

wherein the first to third channel structures are covered by the first to third gate structures (as already noted above), respectively, and each of the first to third channel structures comprise channels (col. 5, lines 23-29, discusses that the SRAM cell has six transistors each with channels).

First, Rotondaro does not disclose, that the first to third channel structures are “first to third multi-bridge channel structures”,
“the first gate structure surrounding the first multi-bridge channel structure”,
“the second gate structure surrounding the second and third multi-bridge channel structures”,
“the third gate structure surrounding the third multi-bridge channel structure”,
“wherein the first to third channel structures are surrounded with the first to third gate structures, respectively, and each of the first to third multi-bridge channel structures comprises a plurality of nano-bridges serving as channels, the plurality of nano- bridges stacked apart from one another in a third direction that is substantially perpendicular to a plane defined by the first direction and the second direction, and
at least one of the first to third multi-bridge channel structures respectively surrounded by the first to third gate structures comprises a different number of nano-bridges from the other multi-bridge channel structures.”

    PNG
    media_image4.png
    629
    862
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    687
    740
    media_image5.png
    Greyscale

Thomas discloses in Figs. 2 and 4B, shown above and Fig. 2 annotated by Examiner, wherein the SRAM cell includes pairs of three types of transistors:
1.) Access transistors (“AccessTr”, which Thomas calls “TAT/F” or “access transistors”, col. 4, lines 32-51, which are equivalent to Rotondaro’s 216 pass transistors) which have “m” number of channels,
2.) Load transistors (“LoadTr”, which Thomas calls “TLT/F” or “charge transistors”, col. 4, lines 32-51, which are equivalent to Rotondaro’s 226 driver transistors) which have “k” number of channels,
3.) Drive transistors (“DriveTr”, which Thomas calls “TDT/F” or “conduction transistors”, col. 4, lines 59-62, which are equivalent to Rotondaro’s 224 driver transistors) which have “n” number of channels.
Thomas discloses that the arrangement of “FIG. 2 illustrates an example of a 6T memory cell according to the invention, provided with 6 multi-channel transistors, including two access transistors with m channels, two conduction transistors with n channels, and two charge transistors with k channels (with k<m<n)”.  Fig. 4B discloses an arrangement where the transistors are formed so the channels are surrounded completely in their cross section by the gate, “Figs. … 4B respectively illustrate … a second example of a transistor with vertical multichannel structure formed of a plurality of semiconductor bars associated with a gate coated around the bars”, col. 4, lines 10-13. 

Essentially, Thomas discloses that transistors in the SRAM cell that are in the same positions of Rotondaro’s transistors, each have differing numbers of channels per position.  Therefore, the combination of Rotondaro’s SRAM transistors which are modified to have certain number of channels per position as disclosed by Thomas, satisfies the limitations of, 
first to third multi-bridge channel structures (each of the LoadTr have a number of channels, k, and could be plural as discussed in col. 4, lines 35-38, this transistor being the transistor in the SRAM cell with the least amount of channels, and then the AccessTr transistors and DriveTr transistors having progressively more channels than the LoadTr transistors, “k<m<n” col. 3, line 67),
the first gate structure surrounding the first multi-bridge channel structure (as this is the access transistor, the AccessTr with plural channels which are surrounded as disclosed in Fig. 4B),
the second gate structure surrounding the second and third multi-bridge channel structures (as this is the load transistor, the LoadTr with plural channels which are surrounded as disclosed in Fig. 4B),
the third gate structure surrounding the third multi-bridge channel structure (as this is the access transistor, the DriveTr with plural channels which are surrounded as disclosed in Fig. 4B),
wherein the first to third channel structures are surrounded with the first to third gate structures (see discussion with regard to Thomas’ Fig. 4B), respectively, and each of the first to third multi-bridge channel structures comprises a plurality of nano-bridges serving as channels (see previous discussion above disclosing the plural channels per transistor positions), the plurality of nano-bridges stacked apart from one another in a third direction (vertical/Z direction) that is substantially perpendicular to a plane defined by the first direction and the second direction (vertical Z direction is perpendicular to the plane created by the X/Y plane), and
at least one of the first to third multi-bridge channel structures respectively surrounded by the first to third gate structures comprises a different number of nano-bridges from the other multi-bridge channel structures (“k<m<n” col. 3, line 67, at least discussed in this location, and many references further throughout the specification of Thomas).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the following,
“first to third multi-bridge channel structures”,
“the first gate structure surrounding the first multi-bridge channel structure”,
“the second gate structure surrounding the second and third multi-bridge channel structures”,
“the third gate structure surrounding the third multi-bridge channel structure”,
“wherein the first to third channel structures are surrounded with the first to third gate structures, respectively, and each of the first to third multi-bridge channel structures comprises a plurality of nano-bridges serving as channels, the plurality of nano- bridges stacked apart from one another in a third direction that is substantially perpendicular to a plane defined by the first direction and the second direction, and
at least one of the first to third multi-bridge channel structures respectively surrounded by the first to third gate structures comprises a different number of nano-bridges from the other multi-bridge channel structures”,
as disclosed by Thomas in the system of Rotondaro, in order to improve the SRAM cell’s read stability and write margin in a similarly sized cell. G. TSM: Teaching, Suggestion, Motivation Test.

Second, Rotondaro does not explicitly disclose in Fig. 2B, that each of the identified 1CS, 2CS and 3CS have source and drain regions on either side of their respective gate structures, and thus does not disclose,
“a first source and drain region located in the first multi-bridge channel structure on respective sides of the first gate structure”,
“second and third source and drain regions located in the second and third multi-bridge channel structures on respective sides of the second gate structure”,
“a fourth source and drain region located in the third multi-bridge channel structure on respective sides of the third gate structure”.

Rotondaro discloses in the specification portion of the BACKGROUND OF THE INVENTION, 
“(4) A conventional MOS transistor generally includes a semiconductor substrate, such as silicon, having a source, a drain, and a channel positioned between the source and drain. A gate stack composed of a conductive material (a gate conductor), an oxide layer (a gate oxide), and sidewall spacers, is typically located above the channel. The gate oxide is typically located directly above the channel, while the gate conductor, generally comprised of polycrystalline silicon (poly or polysilicon) material, is located above the gate oxide. The sidewall spacers protect the sidewalls of the gate conductor and localize the source and drain dopants relative to the gate conductor.
(5) Generally, for a given electric field across the channel of a MOS transistor, the amount of current that flows through the channel is directly proportional to a mobility of carriers in the channel. Thus the higher the mobility of the carriers in the channel, the more current can flow and the faster a circuit can perform when using high mobility MOS transistors. One way to increase the mobility of the carriers in the channel of an MOS transistor is to produce a mechanical stress in the channel.
(6) A compressive strained channel has significant hole mobility enhancement over conventional devices. A tensile strained channel achieves significant electron mobility enhancement. The most common method of introducing strain in a silicon channel region is to recess the source and drain regions adjacent to the channel and to fill the recessed regions with a stressor material by selective epitaxial growth.”

Bauer discloses in Fig. 2, shown below, wherein a transistor (200, ¶ 0017) consists of an active semiconductor region (210), that has a gate electrode (235 with gate dielectric 230) that crosses the semiconductor region (shown below), and the semiconductor region (210) has source (240, ¶ 0017) and drain (245, ¶ 0017) regions formed therein, on either side of the gate electrode position (shown below).

    PNG
    media_image6.png
    566
    687
    media_image6.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the following,
“a first source and drain region located in the first multi-bridge channel structure on respective sides of the first gate structure”,
“second and third source and drain regions located in the second and third multi-bridge channel structures on respective sides of the second gate structure”,
“a fourth source and drain region located in the third multi-bridge channel structure on respective sides of the third gate structure”,
as disclosed by Bauer in the system of Rotondaro, in order to form a functioning field effect transistor, which requires the source and drain diffusion regions on either side of the gate to allow current to flow through the channel. G. TSM: Teaching, Suggestion, Motivation Test.


    PNG
    media_image7.png
    542
    1145
    media_image7.png
    Greyscale

Regarding claim 11, the prior art of Rotondaro discloses in Fig. 2B (lower half, shown above and annotated by the Examiner, further it is noted that this arrangement is different from the interpretation of claim 1), a semiconductor device (see at least second and third paragraphs of the “SUMMARY OF THE INVENTION”), comprising:

first to third multi-bridge channel structures (“NMOS active regions 246 and PMOS active regions 247”, col. 5, line 36, where Examiner annotated Fig. 2B, above, has the equivalent channel structures identified “first channel structure” is 1CS, “second channel structure” is 2CS, “third channel structure” is 3CS) arranged in a second direction (the major dimension of 1CS, 2CS, 3CS is the relative vertical dimension, the Y direction) and sequentially spaced apart from one another in a first direction that is substantially perpendicular to the second direction (in the horizontal direction or X direction, the noted 1CS, 2CS, 3CS are shown in sequence and spaced apart from each other in the horizontal/X direction);

a first gate structure (GS1) arranged in the first direction (predominant dimension of the gate is horizontal/X direction), the first gate structure covering the first channel structure (1GS crosses and covers 1CS);

a second gate structure (2GS) arranged in the first direction (predominant dimension of the gate is horizontal/X direction) and spaced apart from the first gate structure in the second direction (1GS and 2GS are spaced from each other in the vertical/Y direction), the second gate structure covering the first and second channel structures (2GS covers and crosses 1CS and 2CS);

a third gate structure (3GS) spaced apart from the first gate structure (1GS) in the first direction (1GS and 3GS are spaced apart from each other in the horizontal/X direction) and spaced apart from the second gate structure in the second direction (3GS is spaced apart from 2GS in at least the vertical/Y direction), the third gate structure covering the third channel structure (3GS covers and crosses the 3CS);

wherein the first to third channel structures are surrounded with the first to third gate structures, respectively (as detailed above in the rejection of claim 11), and each of the first to third channel structures comprises channels (col. 5, lines 23-29, discusses that the SRAM cell has six transistors each with channels).

First, Rotondaro does not disclose, that the first to third channel structures are “first to third multi-bridge channel structures”,
“the first gate structure surrounding the first multi-bridge channel structure”,
“the second gate structure surrounding the second and third multi-bridge channel structures”,
“the third gate structure surrounding the third multi-bridge channel structure”,
“wherein the first to third channel structures are surrounded with the first to third gate structures, respectively, and each of the first to third multi-bridge channel structures comprises a plurality of nano-bridges serving as channels, the plurality of nano- bridges stacked apart from one another in a third direction that is substantially perpendicular to a plane defined by the first direction and the second direction, and
at least one of the first to third multi-bridge channel structures respectively surrounded by the first to third gate structures comprises a different number of nano-bridges from the other multi-bridge channel structures.”

    PNG
    media_image4.png
    629
    862
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    687
    740
    media_image5.png
    Greyscale

Thomas discloses in Figs. 2 and 4B, shown above and Fig. 2 annotated by Examiner, wherein the SRAM cell includes pairs of three types of transistors:
1.) Access transistors (“AccessTr”, which Thomas calls “TAT/F” or “access transistors”, col. 4, lines 32-51, which are equivalent to Rotondaro’s 216 pass transistors) which have “m” number of channels,
2.) Load transistors (“LoadTr”, which Thomas calls “TLT/F” or “charge transistors”, col. 4, lines 32-51, which are equivalent to Rotondaro’s 226 driver transistors) which have “k” number of channels,
3.) Drive transistors (“DriveTr”, which Thomas calls “TDT/F” or “conduction transistors”, col. 4, lines 59-62, which are equivalent to Rotondaro’s 224 driver transistors) which have “n” number of channels.

Thomas discloses that the arrangement of “FIG. 2 illustrates an example of a 6T memory cell according to the invention, provided with 6 multi-channel transistors, including two access transistors with m channels, two conduction transistors with n channels, and two charge transistors with k channels (with k<m<n)”.  Fig. 4B discloses an arrangement where the transistors are formed so the channels are surrounded completely in their cross section by the gate, “Figs. … 4B respectively illustrate … a second example of a transistor with vertical multichannel structure formed of a plurality of semiconductor bars associated with a gate coated around the bars”, col. 4, lines 10-13. 

Essentially, Thomas discloses that transistors in the SRAM cell that are in the same positions of Rotondaro’s transistors, each have differing numbers of channels per position.  Therefore, the combination of Rotondaro’s SRAM transistors which are modified to have certain number of channels per position as disclosed by Thomas, satisfies the limitations of, 
first to third multi-bridge channel structures (each of the LoadTr have a number of channels, k, and could be plural as discussed in col. 4, lines 35-38, this transistor being the transistor in the SRAM cell with the least amount of channels, and then the AccessTr transistors and DriveTr transistors having progressively more channels than the LoadTr transistors, “k<m<n” col. 3, line 67),
the first gate structure surrounding the first multi-bridge channel structure (as this is the access transistor, the AccessTr with plural channels which are surrounded as disclosed in Fig. 4B),
the second gate structure surrounding the second and third multi-bridge channel structures (as this is the load transistor, the LoadTr with plural channels which are surrounded as disclosed in Fig. 4B),
the third gate structure surrounding the third multi-bridge channel structure (as this is the access transistor, the DriveTr with plural channels which are surrounded as disclosed in Fig. 4B),
wherein the first to third channel structures are surrounded with the first to third gate structures (see discussion with regard to Thomas’ Fig. 4B), respectively, and each of the first to third multi-bridge channel structures comprises a plurality of nano-bridges serving as channels (see previous discussion above disclosing the plural channels per transistor positions), the plurality of nano-bridges stacked apart from one another in a third direction (vertical/Z direction) that is substantially perpendicular to a plane defined by the first direction and the second direction (vertical Z direction is perpendicular to the plane created by the X/Y plane), and
at least one of the first to third multi-bridge channel structures respectively surrounded by the first to third gate structures comprises a different number of nano-bridges from the other multi-bridge channel structures (“k<m<n” col. 3, line 67, at least discussed in this location, and many references further throughout the specification of Thomas).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the following,
“first to third multi-bridge channel structures”,
“the first gate structure surrounding the first multi-bridge channel structure”,
“the second gate structure surrounding the second and third multi-bridge channel structures”,
“the third gate structure surrounding the third multi-bridge channel structure”,
“wherein the first to third channel structures are surrounded with the first to third gate structures, respectively, and each of the first to third multi-bridge channel structures comprises a plurality of nano-bridges serving as channels, the plurality of nano- bridges stacked apart from one another in a third direction that is substantially perpendicular to a plane defined by the first direction and the second direction, and
at least one of the first to third multi-bridge channel structures respectively surrounded by the first to third gate structures comprises a different number of nano-bridges from the other multi-bridge channel structures”,
as disclosed by Thomas in the system of Rotondaro, in order to improve the SRAM cell’s read stability and write margin in a similarly sized cell. G. TSM: Teaching, Suggestion, Motivation Test.

Second, Rotondaro does not explicitly disclose in Fig. 2B, that each of the identified 1CS, 2CS and 3CS have source and drain regions on either side of their respective gate structures, and thus does not disclose,
“a first source and drain region located in the first multi-bridge channel structure on respective sides of the first gate structure”,
“second and third source and drain regions located in the first and second multi-bridge channel structures on respective sides of the second gate structure”,
“a fourth source and drain region located in the third multi-bridge channel structure on respective sides of the third gate structure”.

Rotondaro discloses in the specification portion of the BACKGROUND OF THE INVENTION, 
“(4) A conventional MOS transistor generally includes a semiconductor substrate, such as silicon, having a source, a drain, and a channel positioned between the source and drain. A gate stack composed of a conductive material (a gate conductor), an oxide layer (a gate oxide), and sidewall spacers, is typically located above the channel. The gate oxide is typically located directly above the channel, while the gate conductor, generally comprised of polycrystalline silicon (poly or polysilicon) material, is located above the gate oxide. The sidewall spacers protect the sidewalls of the gate conductor and localize the source and drain dopants relative to the gate conductor.
(5) Generally, for a given electric field across the channel of a MOS transistor, the amount of current that flows through the channel is directly proportional to a mobility of carriers in the channel. Thus the higher the mobility of the carriers in the channel, the more current can flow and the faster a circuit can perform when using high mobility MOS transistors. One way to increase the mobility of the carriers in the channel of an MOS transistor is to produce a mechanical stress in the channel.
(6) A compressive strained channel has significant hole mobility enhancement over conventional devices. A tensile strained channel achieves significant electron mobility enhancement. The most common method of introducing strain in a silicon channel region is to recess the source and drain regions adjacent to the channel and to fill the recessed regions with a stressor material by selective epitaxial growth.”

Bauer discloses in Fig. 2, shown below, wherein a transistor (200, ¶ 0017) consists of an active semiconductor region (210), that has a gate electrode (235 with gate dielectric 230) that crosses the semiconductor region (shown below), and the semiconductor region (210) has source (240, ¶ 0017) and drain (245, ¶ 0017) regions formed therein, on either side of the gate electrode position (shown below).

    PNG
    media_image6.png
    566
    687
    media_image6.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the following,
“a first source and drain region located in the first multi-bridge channel structure on respective sides of the first gate structure”,
“second and third source and drain regions located in the first and second multi-bridge channel structures on respective sides of the second gate structure”,
“a fourth source and drain region located in the third multi-bridge channel structure on respective sides of the third gate structure”,
as disclosed by Bauer in the system of Rotondaro, in order to form a functioning field effect transistor, which requires the source and drain diffusion regions on either side of the gate to allow current to flow through the channel. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claims 2 and 12, Rotondaro et al. disclose the semiconductor device of claim 1 or 11, however Rotondaro does not disclose,
“wherein the lowermost nano-bridges in the first to third multi-bridge channel structures are disposed at the same height in the third direction from the plane defined by the first direction and the second direction”.

Thomas discloses in Figs 3A-F and 4B, wherein the transistors of varying numbered channels all have lowermost channel portions that are the same distance from the top of the substrate, see Fig. 3F.  Then as combined in the rejections of claims 1 and 11, the gate-all-around configuration of Fig. 4B of Thomas has previously been combined.  

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the following,
“wherein the lowermost nano-bridges in the first to third multi-bridge channel structures are disposed at the same height in the third direction from the plane defined by the first direction and the second direction”,
as disclosed by Thomas in the system of Rotondaro et al., in order to maintain a default relationship across the multiple varied devices with respect to the semiconductor substrate to have well established parasitic capacitances and to simplify fabrication where the initial dielectric thickness is the same across all SRAM transistors. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claims 3 and 13, the prior art of Rotondaro et al. disclose the semiconductor device of claim 1 or 11, however Rotondaro does not disclose, 
“wherein the uppermost nano-bridges in the first to third multi-bridge channel structures are disposed at the different height in the third direction from the plane defined by the first direction and the second direction”. 

As previously established by the combination of the Thomas reference which discloses the varying channel quantities per transistor position in the SRAM cells, and wherein the quantities of channels differ in the vertical/Z direction, then first to third multi-bridge channel structures will have different heights.  Please refer back to the rejections of claims 1 and 11 for those teachings which are now applied here and satisfy the limitations of claims  3 and 13.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the following,
“wherein the uppermost nano-bridges in the first to third multi-bridge channel structures are disposed at the different height in the third direction from the plane defined by the first direction and the second direction”,
as disclosed by Thomas in the system of Rotondaro et al., in order to utilize differing quantity channels per transistor to optimize the SRAM cell for reasons of improving read stability and write margin in a similarly sized cell. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claims 4 and 14, the prior art of Rotondaro et al. disclose the semiconductor device of claim 1 or 11, however Rotondaro does not disclose,
“wherein the plurality of nano-bridges bridges in each of the first to third multi-bridge channel structures are stacked apart from one another at the same interval in the third direction”.

    PNG
    media_image8.png
    466
    568
    media_image8.png
    Greyscale

Thomas discloses in the rejections of claims 1 and 11 and further in Figs. 3A-3F, wherein channels (120n) and gates (dielectric 117 and gate material 118) are stacked in the same vertical spacing for different quantity channels, see Fig. 3F, shown above. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the following,
“wherein the plurality of nano-bridges bridges in each of the first to third multi-bridge channel structures are stacked apart from one another at the same interval in the third direction”,
as disclosed by Thomas in the system of Rotondaro et al., in order standardize the fabrication steps to simplify the fabrication process. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 7, the prior art of Rotondaro et al. disclose the semiconductor device of claim 1, and the combination of Rotondaro/Thomas in the rejection of claim 1, disclose,
wherein a number of nano-bridges included in the second multi-bridge channel structure (2CS, which is a “load transistor”) surrounded by the second gate structure (2GS) is less than a number of nano-bridges included in the first multi-bridge channel structure (in Fig. 2B of Rotondaro, 1CS, which is an “access transistor” as opposed to the 2CS load transistor, is taught by Thomas in the rejection of claim 1, where the LoadTr has k number channels and the AccessTr has m number channels, so in the k<m<n arrangement, since k is smaller than m, then the channels in LoadTr are less than AccessTr) surrounded by the first gate structure (1GS).

Regarding claim 8, the prior art of Rotondaro et al. disclose the semiconductor device of claim 1, and the combination of Rotondaro/Thomas in the rejection of claim 1, disclose,
wherein a number of nano-bridges included in the first multi-bridge channel structure (1CS) surrounded by the first gate structure (1GS) is less than a number of nano-bridges included in the third multi-bridge channel structure (in Fig. 2B of Rotondaro, 3CS, which is an “drive transistor” as opposed to the 1CS access transistor, is taught by Thomas in the rejection of claim 1, where the DriveTr has n number channels and the AccessTr has m number channels, so in the k<m<n arrangement, since m is smaller than n, then the channels in AccessTr are less than DriveTr) surrounded by the second gate structure (2GS).  

Regarding claim 9, the prior art of Rotondaro et al. disclose the semiconductor device of claim 1, and the combination of Rotondaro/Thomas in the rejection of claim 1, disclose,
wherein a number of nano-bridges included in the second multi-bridge channel structure surrounded by the second gate structure is less than a number of nano-bridges included in the third multi-bridge channel structure surrounded by the third gate structure (in Fig. 2B of Rotondaro, 2CS with gate 2GS is a load transistor, the 3CS with 3GS is an access transistor, Thomas teaches that the AccessTr has m channels and LoadTr has K channels, and that k<m<n).  

Regarding claim 10, the prior art of Rotondaro et al. disclose the semiconductor device of claim 1, and the combination of Rotondaro/Thomas in the rejection of claim 1, disclose,
wherein a number of nano-bridges included in the second multi-bridge channel structure surrounded by the second gate structure is less than a number of nano-bridges included in the third multi-bridge channel structure surrounded by the second gate structure (in Fig. 2B of Rotondaro, 2CS with gate 2GS is a load transistor and 3CS with gate 2CS is a drive transistor, and Thomas teaches that LoadTr has k channels and DriveTr has n channels, and k<m<n).

Regarding claim 17, the prior art of Rotondaro et al. disclose the semiconductor device of claim 11, and the combination of Rotondaro/Thomas in the rejection of claim 11, disclose,
wherein a number of nano-bridges included in the second multi-bridge channel structure surrounded by the second gate structure (in Fig. 2B of Rotondaro, 2CS with gate 2GS, which is a load transistor) is less than a number of nano-bridges included in the first multi-bridge channel structure surrounded by the first gate structure (so 1CS with gate 1GS is an access transistor, where Thomas teaches that LoadTr has k channels and AccessTr has m channels, where k<m<n).


Allowable Subject Matter
Claims 5, 6, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  While the concept of nano-sheet channels are a known quantity, the specifics of claims 5 and 15, “wherein a length of the nano-sheet in the second direction is greater than a length of the nano-sheet in the first direction” and the requirements of claims 1 and 11, are not clearly disclosed in the prior art.  Claims 6 and 16 are objected to for their dependence on claims 5 and 15.

Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 18, the prior art of Rotondaro et al. disclose the semiconductor device of claim 11, and the combination of Rotondaro/Thomas in the rejection of claim 11, disclose,
wherein a number of nano-bridges included in the third multi-bridge channel structure (3CS) surrounded by the third gate structure (in Rotondaro’s Fig. 2B, 3GS with gate 3GS) is less than a number of nano-bridges included in the first multi-bridge channel structure (3CS has more channels than 1CS at 1GS, since Thomas teaches the drive transistors have more channels than the access transistors) surrounded by the first gate structure (1GS).
Regarding claim 19, the prior art of Rotondaro et al. disclose the semiconductor device of claim 11, and the combination of Rotondaro/Thomas in the rejection of claim 1, disclose,
wherein a number of nano-bridges included in the first multi-bridge channel structure surrounded by the second gate structure (in Rotondaro’s Fig. 2B, 1CS with gate 2GS, which is a drive transistor) is less than a number of nano-bridges included in the first multi-bridge channel structure surrounded by the first gate structure (1CS with gate 1GS is an access transistor, where Thomas teaches the opposite of the limitation, where DriveTr has n channels and AccessTr has m channels, so m is less than n).
Regarding claim 20, the prior art of Rotondaro et al. disclose the semiconductor device of claim 11, and the combination of Rotondaro/Thomas in the rejection of claim 1, disclose,
wherein a number of nano-bridges included in the first multi-bridge channel structure surrounded by the second gate structure is less than a number of nano-bridges included in the second multi-bridge channel structure surrounded by the second gate structure (the 1CS at 2GS which is a drive transistor, and the 2CS at 2GS is a load transistor, so Thomas teaches the opposite of the limitation, where LoadTr has k channels and the DriveTr has n channels, and k<m<n).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDUARDO A RODELA/Primary Examiner, Art Unit 2893